Title: To George Washington from Edmund Randolph, 5 June 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  [5 June 1794]
               
               The Secretary of State has the honor of reporting to the President of the United States upon the Laws of the present session of Congress, That the following are memoranda of all the Laws yet printed.
               1. The alteration of the flag.
               2. The relief of the Inhabitants of St Domingo—what remains to be executed is to obtain a credit with the French Republic; with which Mr Monroe will be charged.
               3.	Relief of Thomas Jenkins.
               4.	Alteration of the Mint Law.
               5.	Remission of Duties of French Vessels.
               6.	Appropriation-Law.
               
               7.	Foreign intercourse—The President has called upon the Secretary of the Treasury to arrange this.
               8.	Loan of a Million of Dollars—The President has given powers for this purpose.
               9.	The defence of the Ports and Harbors. This is understood to have been provided for by the President.
               10. Appropriations for the War Department.
               11. Prohibiting the slave trade.
               12. Providing a naval armament. This is understood to have been settled by the President.
               13. Payment to Major General La Fayette—The Secretary of the Treasury has been requested to forward the money to Mr Pinckney.
               14. Erecting arsenals. In war Department.
               15. Relief of Stephen Paranque.
               16. Jurisdiction of the fœderal courts.
               17. Change of place for holding Congress—Eventual power in the President.
               18. Placing Buoys.
               19. Relief of Leffert Lefferts.
               20. Authorizing Ephraim Kimberly to locate a Land Warrant—At a future day, the President may grant a patent.
               21. Destroyed Certificates.
               22. Colonel Tousard.
               23. Post-Office—The appointment of a Post-Master on the first of June.
               24. Prohibiting exportation of Arms.
               25. Lighthouses on Cape Hatteras &c. The President is to approve certain contracts of the Secretary of the Treasury.
               26. Remission of Duties to Elliott &c.
               27. Anapolis Harbor to be fortified. The President to direct this to be done.
               28. Detachments of the Militia. This Law is to be executed by the President.
               29. Corps of Artillerists. The President is to direct the execution of this
               30. Lighthouse in Maine. The like steps to be taken by the President as in No. 25.
               31. Adjournment of Courts.
               32. Fulwar Skipwith. The President to cause payment.
               
               33. Relief of Reuben Smith &c.
               So that the attention of the President is not called to any of the preceding laws, except
               No. 3—Destined for Colo. Monroe
               7—Already settled, as far as it can be.
               8. Already executed by the President.
               9. For the War-Department.
               12. For the War-Department.
               14. For the War-Department.
               17. Eventual for the President; but not yet required.
               20. Eventual for the President; but not yet required.
               23. To appoint a Post-Master.
               25. For the Secretary of the Treasury.
               27. For the War-Department.
               28. For the War-Department.
               29. For the War-Department.
               30. For the Treasury Department
               32. For the Department of State.
            